Head, Justice.
1. Ground 4 of the amended motion for new trial is incomplete and presents no question for determination by this court.
2. The judge did not err in refusing to grant a nonsuit.
3. It is never error to refuse to direct a verdict.
4. The verdict is not without evidence to support it, and the judge did not err in overruling the motion for new trial as amended. Code, § 85-1001; Baker v. Shepherd, 37 Ga. 12.

Judgment affirmed.


All the Justices concur.

Wesley G. Bailey, for plaintiff in error.
Newell Edenfield, contra.